          Case 1:19-cv-06146-ER Document 37 Filed 10/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 INVICTUS HYPERION
                                                  No. 1:19-cv-06146-ER
 v.

 MENLO, INC., et al.



                       NOTICE OF WITHDRAWAL OF COUNSEL


       PLEASE TAKE NOTICE that the undersigned counsel John D. Radice hereby withdraws

his appearance as counsel for defendant Menlo, Inc. in the above-captioned litigation and

respectfully requests that his name be removed from all applicable service lists. The defendant

will continue to be represented by Peter Fox at Scoolidge Peters Russotti & Fox, LLP.



                                             /s/ John D. Radice
                                             John D. Radice
                                             RADICE LAW FIRM, P.C.
                                             475 Wall Street
                                             Princeton, NJ 08540
                                             Telephone: 646-245-8502
                                             Facsimile: 619-233-0508
                                             Email: jradice@radicelawfirm.com
          Case 1:19-cv-06146-ER Document 37 Filed 10/28/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, I caused the foregoing to be served on counsel

of record for all parties via electronic mail using the email addresses maintained on the Court’s

ECF system.


October 28, 2016                            /s/ John D. Radice
                                            John D. Radice
                                            RADICE LAW FIRM, P.C.
                                            475 Wall Street
                                            Princeton, NJ 08540
                                            Telephone: 646-245-8502
                                            Facsimile: 619-233-0508
                                            Email: jradice@radicelawfirm.com




                                                   2
